DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Netherlands (NL1042203) on 12/30/2016. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26 bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional. A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month 

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherland on 12/30/2016. It is noted, however, that applicant has not filed a certified copy of the NL1042203 application as required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the bottom surface of the hook part being “convexly curved” and the bottom surface of the hook part being “concavely curved” (in the corresponding claims 11-12 and 16-17), all must be shown or the features canceled from the claims. No new matter should be entered.
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections

Claims 8, 13-14, and 18-24 are objected to because of the following informalities that requires appropriate corrections:
Examiner suggest amending claim 8, line 9-11 limitation “and where between a top side of the base portion (10) provides in a support surface (13) for supporting the ring stack (8)” in the following manner to improve the clarity of said limitation: “and where a support surface (13) on a top side of the base portion (10) is provided between the pillar portions (11) for supporting the ring stack (8)”.
In claim 13, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 13, line 9, the limitation “the width” should read “a width”.
In claim 14, line 6, the limitation “the nominal thickness” should read “a nominal thickness”.
In claim 14, line 7, the limitation “said curvature” should read “said radius of curvature Rars”.
In claim 18, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 18, line 9, the limitation “the width” should read “a width”.
In claim 19, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 19, line 9, the limitation “the width” should read “a width”.
In claim 20, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 20, line 9, the limitation “the width” should read “a width”.
In claim 21, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 21, line 9, the limitation “the width” should read “a width”.
In claim 22, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 22, line 9, the limitation “the width” should read “a width”.
In claim 23, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 23, line 9, the limitation “the width” should read “a width”.
In claim 24, line 8, the limitation “arcsinus” should read “arcsin”.
In claim 24, line 9, the limitation “the width” should read “a width”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the circumference of the drive belt” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the circumference of the ring stack” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the plane of the support surface” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. In addition, it’s also unclear how “the plane of the support surface” is specifically oriented on the support surface. In other words, does “the plane” extend parallel to and along the support surface of the base portion?

Claims 9-24 depends from claim 8. Therefore, claims 9-24 are also indefinite for the same reasons set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, 13-15, 18-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo (U.S. Patent 4,465,469).

In regards to claim 8, Cataldo teach (Figures 1-3) a drive belt (drive belt 10) with a ring stack (plurality of metal bands 12); the ring stack (plurality of metal bands 12) composed of a number of stacked endless rings (figure 2 clearly illustrate, the plurality of metal bands 12 including at least three metal bands 12) and is convexly curved (transverse curvature of the plurality of metal bands 12 that is defined by the a radius dimension ‘B’) in width direction at a straight part of a circumference of the drive belt (figure 2 illustrate the cross sectional view of the drive belt 12 taken along the line 2--2; figure 1 clearly illustrate, that line 2--2 being located at a section of the drive belt 12 that has a straight-path; therefore, figure 2 clearly illustrate, the plurality of metal bands 12 being convexly curved in a transverse direction of the drive belt 12 even at the straight part of the drive belt 12); a number of transverse segments (drive blocks 14) arranged along a circumference of the ring stack (plurality of metal bands 12); each of the transverse segments (drive blocks 14) comprising at least a base portion (lower portion of the drive block 14 that is defined by the tapered surfaces 20 and 22, as illustrated in the modified 
However, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the angular orientation of the hook parts on the pillar portions of the transverse segments in Cataldo’s drive belt such that the angle between the bottom surface of said hook parts and the support surface of the base portion is between 2 and 10 degrees; specially since the bottom surface on the hook parts of the transverse segments in the drive belt taught by Cataldo is angularly oriented relative to the support surface on the base portion of said transverse segments by a small arcuate dimension. Furthermore, based on preferred design constraints (i.e. overall thickness of the ring stack in a height direction, size of the opening required to properly receive/ accommodate the ring stack between the hook parts and the support surface, and/ or the angle of the hook part necessary to retain the ring stack from sliding out of the accommodating opening on the transverse segment during the operation of the drive belt), and though routine testing methods commonly employed in the art, one of ordinary skill in the art would have determined that by angling the bottom surfaces of the hook parts at 2 to 10 degrees relative to the support surface of the bottom portion would result in an ideal and/ or an optimal drive belt design; that is, by constructing the bottom surfaces of the hook parts at an angle between 2 to 10 degrees will enable the easy insertion of the ring stack into the accommodation opening (which is located between the hook parts and the support surface of each transverse segment) during the assembly of the drive belt, while also preventing the ring stack from sliding out of said accommodation opening as the drive belt 

    PNG
    media_image1.png
    789
    934
    media_image1.png
    Greyscale


In regards to claim 9, Cataldo teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) being oriented at an angle ‘α’(angle between the radius surface 38 and the lower surface on the left side horizontally protruding 

In regards to claims 10 and 15, Cataldo teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) being an at least predominantly flat surface (figure 2 clearly illustrate the, the lower surface on the left side horizontally protruding portion having a substantially flat profile).

In regards to claims 13, 18-19, and 22, Cataldo teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), the ring stack (plurality of metal bands 12) being convexly curved (transverse curvature of the plurality of metal bands 12 that is defined by the a radius dimension ‘B’) in width direction according to a radius of curvature ‘Rars’ (radius dimension ‘B’) at the said straight part of the circumference of the drive belt (figure 2 illustrate                                 
                                    α
                                    ≥
                                    
                                        
                                            arcsin
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    W
                                                
                                                
                                                    R
                                                    a
                                                    r
                                                    s
                                                
                                            
                                            )
                                        
                                    
                                
                            . As explained above, setting the angle ‘α’ to be between 2 and 10 degrees will enable the easy insertion of the ring stack into the accommodation opening (which is located between the hook parts and the support surface of each transverse 

In regards to claim 14, Cataldo teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), a distance in height direction between the support surface (radius surface 38) of the base portion (lower portion of the drive block 14 that is defined by the tapered surfaces 20 and 22, as illustrated in the modified figure 2 above) and the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) of the transverse segments (drive blocks 14) being larger than a dimension in height direction of the ring stack (plurality of metal bands 12); wherein, the dimension of the determined in height direction of the ring stack (plurality of metal bands 12) is determined by a nominal thickness of the ring stack (overall thickness of the plurality of metal bands 12 in a height/ vertical direction) in combination with the radius of curvature ‘Rars’ (radius dimension ‘B’) in the width direction (figures 2 clearly illustrate, the overall thickness of the plurality of metal bands 12 being small enough to fit into to the slot 34; where, the slot 34 is defined by the distance/ spacing between the radius surface 38 and the lower surface of the left side horizontally protruding portion; therefore, it is clear that the dimension between the radius surface 38 and the lower surface of the .

Claims 11, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo, in view of Ninomiya (U.S. PGPUB 2019/0101183).

In regards to claims 11 and 16, Cataldo teach all intervening claim limitations as shown above. Nonetheless, Cataldo fail to teach the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) being convexly curved.
Whereas, Ninomiya teach (Figures 1, 4, and 10) a drive belt (drive belt 1) comprising a ring stack (hoop 2) composed of a number of stacked endless rings (figures 4 clearly illustrate, the hoop 2 being formed from six band shaped members; see also paragraph 0036), and a number of transverse segments (elements 40) arranged along a circumference of the ring stack (hoop 2); each of the transverse segments (elements 40) comprising at least a base portion (base portion 4) with a support surface (saddle surface 5), and two pillar portions (first pillar 6 and second pillar 7) that extend in height direction (element-height direction) on either side of the transverse segment (elements 40) from the base portion (base portion 4); both pillar portions (first pillar 6 and second pillar 7) including corresponding hook parts (first hook 8 and second hook 9) that extends in a width-wise direction (element-width direction) towards the respectively other pillar portion (first pillar 6 or second pillar 7); wherein, the bottom surfaces (first inclined 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the hook parts of the transverse segments forming Cataldo’s drive belt by providing said hook parts with a convexly curved bottom surfaces as suggested in Ninomiya. This is beneficial in limiting the amount of contact between the bottom surfaces of the hook parts and the ring stack during the operation of the drive belt; which will reduce the abrasions and/ or wear-tear on both the ring stack and the hook parts of the transvers segment; thereby, providing a drive belt with improved the overall performance and lifespan.

In regards to claims 20 and 23, Cataldo in view of Ninomiya teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), the ring stack (plurality of metal bands 12) being convexly curved (transverse curvature of the plurality of metal bands 12 that is defined by the a radius dimension ‘B’) in width direction according to a radius of curvature ‘Rars’ (radius dimension ‘B’) at the said straight part of the circumference of the drive belt (figure 2 illustrate the cross sectional view of the drive belt 12 taken along the line 2--2; figure 1 clearly illustrate, that line 2--2 being located at a section of the drive belt 12 that has a straight-                                
                                    α
                                    ≥
                                    
                                        
                                            arcsin
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    W
                                                
                                                
                                                    R
                                                    a
                                                    r
                                                    s
                                                
                                            
                                            )
                                        
                                    
                                
                            . As explained above, setting the angle ‘α’ to be between 4 and 8 degrees will enable the easy insertion of the ring stack into the accommodation opening (which is located between the hook parts and the support surface of each transverse segment) during the assembly of the drive belt, while also preventing the ring stack from sliding out of said accommodation .

Claims 12, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo, in view of Kobayashi (U.S. PGPUB 2011/0201467).

In regards to claims 12 and 17, Cataldo teach all intervening claim limitations as shown above. However, Cataldo fail to teach the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) being concavely curved.
Nevertheless, Kobayashi teach (Figures 5-6) a drive belt (driving belt ‘V’) comprising a ring stack (ring’ R’) composed of a number of stacked endless rings (rings 13 and 14), and a number of transverse segments (plate-like elements ‘E’) arranged along a circumference of the ring stack (ring ‘R’); each of the transverse segments (plate-like elements ‘E’) comprising at least a base portion (base portion 3) with a support surface (upper/ saddle face 3a), and two pillar portions (columns 5 and 6) that extend in height direction (direction of the y-axis) on either side of the transverse segment (plate-like elements ‘E’) from the base portion (base portion 3); both pillar portions (columns 5 and 6) including corresponding hook parts (latch portions 8 and 9) that extends in a width-wise direction (direction of the x-axis) towards the respectively other pillar 2’) (see also paragraphs 0060-0068). Kobayashi additionally disclose, that by convexly curving the bottom surface (curved face 21 of the inner face 8b and curved face 22 of the inner face 9b) of the hook parts (latch portions 8 and 9), the uneven contact between the outer surface (outer face 13a of the ring 13 and the outer face 14a of the ring 14) of the ring stack (ring ‘R’) and the bottom surfaces (curved face 21 of the inner face 8b and curved face 22 of the inner face 9b) of the hook parts (latch portions 8 and 9) can be prevented even when the ring stack (ring ‘R’) becomes twisted in its width direction (direction of x-axis), and would also reduce the overall contact between the bottom surfaces (curved face 21 of the inner face 8b and curved face 22 of the inner face 9b) of the hook parts (latch portions 8 and 9) and ring stack (ring ‘R’); which would decrease the amount of wear-tear induced overtime on both the transverse segments (plate-like elements ‘E’) and the ring stack (ring ‘R’).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the hook parts of the transverse segments forming Cataldo’s drive belt by providing said hook parts with a concavely curved bottom surfaces as suggested in Kobayashi reference. This will limit the amount of contact occurring between the bottom surfaces of the hook parts and the ring stack during the operation of the drive belt; which will reduce the abrasions and/ or wear-tear on both the ring stack and the hook parts of the transvers segment; thereby, providing a drive belt with improved the overall performance and lifespan.

In regards to claims 21 and 24, Cataldo in view of Kobayashi teach all intervening claim limitations as shown above. Cataldo further teach (Figures 1-3), the ring stack (plurality of metal bands 12) being convexly curved (transverse curvature of the plurality of metal bands 12 that is defined by the a radius dimension ‘B’) in width direction according to a radius of curvature ‘Rars’ (radius dimension ‘B’) at the said straight part of the circumference of the drive belt (figure 2 illustrate the cross sectional view of the drive belt 12 taken along the line 2--2; figure 1 clearly illustrate, that line 2--2 being located at a section of the drive belt 12 that has a straight-path; therefore, figure 2 clearly illustrate, the plurality of metal bands 12 being convexly curved in a transverse direction of the drive belt 12 even at the straight part of the drive belt 12); the ring stack (plurality of metal bands 12) having a width ‘W’ (transverse dimension of the plurality of metal bands 12 in  horizontal direction); and the bottom surface (lower surface on the left side horizontally protruding portion, as illustrated in the modified figure 2 above) of the hook part (left side horizontally protruding portion on the left side vertically extending portions of the drive block 14, as illustrated in the modified figure 2 above) being oriented relative to the width direction by the angle ‘α’(angle between the radius surface 38 and the lower surface on the left side horizontally protruding portion, as illustrated in modified figure 2 above). In addition, as detailed above in the claims 8-9 rejection statements, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transverse segments in the drive belt suggest by Cataldo in order to orient the bottom surface of the hook part at an angle ‘α’ between 2 and 10 degrees, or more specifically between 4 and 8 degrees, relative to the plane of the support surface on the base portion, based on preferred design perimeters and ideal performance characteristics of the drive                                 
                                    α
                                    ≥
                                    
                                        
                                            arcsin
                                        
                                        ⁡
                                        
                                            (
                                            
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    W
                                                
                                                
                                                    R
                                                    a
                                                    r
                                                    s
                                                
                                            
                                            )
                                        
                                    
                                
                            . As explained above, setting the angle ‘α’ to be between 4 and 8 degrees will enable the easy insertion of the ring stack into the accommodation opening (which is located between the hook parts and the support surface of each transverse segment) during the assembly of the drive belt, while also preventing the ring stack from sliding out of said accommodation opening as the drive belt experience bending, transverse movement, or any other high stress/ load conditions experienced during operation; consequently, it is essential that other dimensions of the transverse segments and the ring stack must be specifically selected during the construction of the improved drive belt in a manner that would lead to the said angle ‘α’ being between 4 and 8 degrees.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 4,643,702; U.S. Patent 4,645,478; U.S. PGPUB 2011/0016693; U.S. PGPUB 2010/0016113; U.S. Patent 5,318,484; U.S. Patent 5,18,345; U.S. Patent 4,610,648: all teach a drive belt comprising a ring stack composed of number of stacked endless rings, and a number of transverse segments arranged along said ring stack; each of the transverse segments including a base portion having a support surface and two 

See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                 Supervisory Patent Examiner, Art Unit 3654